Wisner, J.
(concurring in result only). We concur in the result only. County Court’s finding that defendant’s attorney communicated to the District Attorney’s office prior to the re-presentment that, because of a conflict of interest, he “did not represent” defendant is not supported by the record. The record establishes that, in fact, defendant’s attorney informed the prosecutor that he “could no longer” represent defendant because of the conflict and that “other arrangements would have to be made to obtain separate counsel or different counsel for Mr. Cotton.” Had defendant’s attorney unequivocally informed the prosecutor that he no longer represented defendant, we would affirm. In that event, unlike in People u West (81 NY2d 370), the police working in close cooperation with the prosecutor would have had reason to believe that representation had ceased before they questioned defendant. The statement by defendant’s attorney that he “could no longer” represent defendant was equivocal at best and did not serve to terminate the attorney-client relationship (see, Code of Professional Responsibility DR 2-110 [a] [2] [22 NYCRR 1200.15 (a) (2)]), and defendant established that the attorney-client relationship continued at the time of interrogation.
Pigott, Jr., P. J., and Pine, J., concur with Lawton, J.; *194Wisner and Scudder, JJ., concur in the result only in a separate opinion by Wisner, J.
Judgment reversed, on the law, motion granted, statement suppressed and new trial granted on count two of the indictment.